Citation Nr: 0634809	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-00 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
sexual dysfunction associated with service-connected status 
post spinal cord injury with anterior cervical fusion C5-C8 
and posterior cervical fusion C3-T3.

2.  Entitlement to service connection for loss of strength 
down the right side of the body, claimed as secondary to 
service-connected status post spinal cord injury with 
anterior cervical fusion C5-C8 and posterior cervical fusion 
C3-T3.

3.  Entitlement to service connection for bladder 
incontinence, claimed as secondary to service-connected 
status post spinal cord injury with anterior cervical fusion 
C5-C8 and posterior cervical fusion C3-T3.

4.  Entitlement to service connection for bowel incontinence, 
claimed as secondary to service-connected status post spinal 
cord injury with anterior cervical fusion C5-C8 and posterior 
cervical fusion C3-T3.

5.  Entitlement to service connection for decreased sensation 
of the left foot, claimed as secondary to service-connected 
status post spinal cord injury with anterior cervical fusion 
C5-C8 and posterior cervical fusion C3-T3.

6.  Entitlement to service connection for decreased sensation 
of the right foot, claimed as secondary to service-connected 
status post spinal cord injury with anterior cervical fusion 
C5-C8 and posterior cervical fusion C3-T3.

7.  Entitlement to restoration of a 50 percent disability 
rating for incomplete paralysis of the right lower radicular 
group.

8.  Entitlement to restoration of a 30 percent disability 
rating for incomplete paralysis of the left lower radicular 
group.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1983 to 
December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 2004 and 
August 2005 of the Hartford, Connecticut, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  Since the 
veteran filed a notice of disagreement in response to the 
February 2006 rating decision that implemented the proposed 
reduction of the disability rating for the left and right 
lower radicular groups.  Therefore, the issues before the 
Board have been recharacterized as shown above.  See 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) 
(the issue on appeal is not whether the veteran is entitled 
to an increase, but whether the reduction in rating was 
proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) 
("[t]his is a rating reduction case, not a rating increase 
case.").  The matter of the reduction in the assigned 
disability rating is the only issue on appeal; the veteran 
has not claimed he is entitled to an increased rating, and 
such a claim may not be inferred from the veteran's 
communications to VA.

The veteran participated in a Travel Board hearing in June 
2006 with the undersigned.  A transcript of that proceeding 
has been associated with the veteran's claims folder.

The issues of entitlement to a compensable evaluation for 
sexual dysfunction, entitlement to service connection for 
loss of strength down the right side of the body and 
entitlement to service connection for bowel incontinence are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

It does not appear that the RO has considered whether special 
monthly compensation should be awarded based on loss of use 
of a creative organ due to the veteran's service-connected 
sexual dysfunction.  This is REFERRED to the RO for 
consideration.


FINDINGS OF FACT

1.  The RO did not comply with the procedural requirements 
for reducing the disability rating for incomplete paralysis 
of the right lower radicular group to 40 percent effective 
April 1, 2006, since he was not provided a hearing in 
accordance with his request.

2.  The RO did not comply with the procedural requirements 
for reducing the disability rating for incomplete paralysis 
of the left lower radicular group to 20 percent effective 
April 1, 2006, since he was not provided a hearing in 
accordance with his request.

3.  The competent medical evidence reflects that the veteran 
currently suffers from urinary urgency that is the result of 
an injury in service.

4.  The competent medical evidence reflects that the veteran 
currently suffers from dysesthesia (decreased sensation) of 
the left foot that is the result of an injury in service.

5.  The competent medical evidence reflects that the veteran 
currently suffers from dysesthesia (decreased sensation) of 
the right foot that is the result of an injury in service.


CONCLUSIONS OF LAW

1.  The RO did not satisfy the procedural requirements 
governing the reduction in ratings prior to effectuating its 
rating decision of August 2005 implementing the proposed 
reduction from 50 percent to 40 percent for incomplete 
paralysis of the right lower radicular group beginning April 
1, 2006, and the rating is hereby restored.  38 C.F.R. § 
3.105(e), (i)(1) (2006).

2.  The RO did not satisfy the procedural requirements 
governing the reduction in ratings prior to effectuating its 
rating decision of August 2005 implementing the proposed 
reduction from 30 percent to 20 percent for incomplete 
paralysis of the left lower radicular group beginning April 
1, 2006, and the rating is hereby restored.  38 C.F.R. § 
3.105(e), (i)(1) (2006).

3.  Urinary urgency is the result of a disease or injury in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West Supp. 2005), 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

4.  Dysesthesia of the left foot is the result of a disease 
or injury in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West Supp. 2005), 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).

5.  Dysesthesia of the right foot is the result of a disease 
or injury in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West Supp. 2005), 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Reduction

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  See 
38 U.S.C.A. § 1155 (West Supp. 2005).  Prior to reducing a 
veteran's disability rating, VA is required to comply with 
several general VA regulations applicable to all rating-
reduction cases, regardless of the rating level or the length 
of time that the rating has been in effect.  Generally, when 
reduction in the evaluation of a service-connected disability 
is contemplated and the lower evaluation would result in a 
reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  
The beneficiary must be notified at his or her latest address 
of record of the contemplated action and furnished detailed 
reasons therefor.  The beneficiary must be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  See 38 C.F.R. § 3.105(e) (2006).  In the advance 
written notice, the beneficiary will be informed of his right 
for a pre-determination hearing, and if a timely request for 
such a hearing is received (i.e., within 30 days), benefit 
payments shall be continued at the previously established 
level pending a final determination.  See 38 C.F.R. 
§ 3.105(i)(1) (2006).

In this case, the August 2005 letter proposing reduction 
properly informed the veteran of his right to request a 
hearing and indicated that his payments would be continued if 
such a request was made.  Within the following 30-day period, 
the veteran submitted a statement requesting a hearing.  A 
hearing was scheduled for November 21, 2005.  The veteran 
contacted the RO in October 2005 to request postponement of 
the hearing in order to participate in a VA examination that 
he wished to use as evidence in his hearing.  A note in the 
file from the veteran's representative dated in December 2005 
reiterated that the veteran wished to have a hearing, where 
he could submit his December 1, 2005 VA examination report.  
The RO subsequently issued a rating decision in February 2006 
that reduced the veteran's ratings.

It is clear that VA failed to follow regulations setting 
forth the procedural requirements for a reduction in 
disability rating.  That is, the veteran made a timely 
request for a hearing, but no such hearing was scheduled 
prior to the reduction in the disability rating.  See 
38 C.F.R. §§ 3.105(e), (i)(1) (2006).  The United States 
Court of Appeals for Veterans Claims (the Court) has 
consistently held that when VA reduces a veteran's disability 
rating without following the applicable regulations, the 
reduction is void ab initio and will be set aside.  See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited 
therein.  Therefore, since the procedural requirements for 
the reduction were not complied with, the reduction in the 50 
percent and 30 percent disability ratings are set aside, and 
the 50 percent rating for incomplete paralysis of the right 
lower radicular group and the 30 percent rating for 
incomplete paralysis of the left lower radicular group are 
restored.



Service Connection

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The Board observes that in 
light of the favorable outcome of this appeal, any perceived 
lack of notice or development under the VCAA should not be 
considered prejudicial.

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to: the veteran's service medical records; prior rating 
decisions; the appellant's contentions including testimony 
presented at the June 2006 Travel Board hearing; VA 
examination reports dated in October 2003 and June 2005; and 
VA medical records for treatment.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on each claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The veteran contends that his current diagnoses of bladder 
incontinence (also referred to as urinary urgency) as well as 
decreased sensation in the right and left foot are the result 
of the injury he sustained in July 1999 while in service.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§ 3.303(a) (2006).  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

In this case, the appellant clearly has current disabilities.  
Private medical records from G.H. dated in October 2004 
diagnosed the veteran with urinary urgency.  A VA 
neurological consult note dated in December 2005 and letter 
dated in June 2006 also diagnosed the veteran with urinary 
urgency.  Although he does not have incontinence, which he 
claimed, he is not required to claim service connection for a 
disorder with precise specificity.  It is sufficient that he 
has some type of chronic genitourinary disability.  Private 
medical records dated in June 2006 stated that the veteran 
suffered from decreased sensation of the feet.  The VA letter 
from the veteran's treating neurologist dated in June 2006 
indicated he has dysesthesias (temperature sensation 
impairment) in both feet.   Thus, element (1) is satisfied.

Element (2) is clearly satisfied, as the veteran's in-service 
injury is well documented.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disabilities and military 
service.  The VA neurological notes and letters dated in 
2005-06, in conjunction with the private medical records from 
J.R.M., M.D., clearly indicate that the veteran's current 
disabilities (urinary urgency and dysesthesias of the feet) 
are related to his in-service injury.  Though the VA 
examination conducted in June 2005 does not provide a 
positive nexus statement between the veteran's current 
disabilities and his in-service injury, the Board finds the 
VA neurological consult and the private medical records to be 
most persuasive.  Both opinions provide sound basis for the 
opinions held therein.  The Board is free to favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board concludes that the veteran's current 
urinary urgency and decreased sensation of both feet are the 
direct result of his injury in service.  See 38 U.S.C.A. § 
5107(b) (West Supp. 2005); 38 C.F.R. § 3.102 (2006).  
Accordingly, service connection for urinary urgency and 
decreased sensation of the left and right foot is granted.



ORDER

The 50 percent rating for incomplete paralysis of the right 
lower radicular group is restored beginning April 1, 2006, 
subject to the laws and regulations governing payment of 
monetary benefits.

The 30 percent rating for incomplete paralysis of the left 
lower radicular group is restored beginning April 1, 2006, 
subject to the laws and regulations governing payment of 
monetary benefits.

Entitlement to service connection for urinary urgency is 
granted.

Entitlement to service connection for dysesthesia of the left 
foot is granted.

Entitlement to service connection for dysesthesia of the 
right foot is granted.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the veteran's remaining claims.

The Board notes that the RO failed to provide the veteran 
with notice of the rights and duties owed to him under the 
Veterans Claims Assistance Act of 2000 (VCAA).  Though the RO 
provided the veteran with notice complaint with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), this 
is not sufficient.  This claim must be remanded to provide 
the veteran an opportunity to respond to all of the elements 
set forth under the VCAA.

Additionally, the veteran must be provided with a VA 
examination to determine whether he currently suffers from 
loss of strength down the right side of his body.  There is 
also evidence suggesting that the veteran has suffered from 
considerable neurological difficulty since his in-service 
injury.  In view of these circumstances, he should be 
afforded an examination, with the claims file for review.  
See Duenas v. Principi, 18 Vet. App. 512, 518 (2004); Charles 
v. Principi, 16 Vet.App. 370, 374-75 (2002); 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided with 
appropriate notice of the VA's duties to 
notify and to assist, in compliance with 
current case law.

2.  Schedule the veteran for a VA 
neurological examination to determine (1) 
nature and extent of his current 
complaints of loss of strength down the 
right side of the body, and (2) to 
determine whether any or all of the 
veteran's current disability is due to 
the injury he sustained in service.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
physician prior to the examination.

The physician should review the evidence 
of record, in connection with the 
opinion, and explain the rationale of the 
opinion, including such factors as 
whether or not the veteran's neurological 
findings are characteristic of his in-
service injury.

In would be helpful if the physician 
would use the following language in his 
or her ultimate conclusions as to service 
onset in the opinion, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  After assuring compliance with the 
above development, as well as with any 
other required notice and development 
action revealed by the above, the RO 
should adjudicate all of the claims on 
appeal, in light of all evidence of 
record.  If any claim is denied, furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2005).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


